July 11, 2012 VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Attention:Jim B. Rosenberg Re:Progressive Care, Inc. File No. 000-52684 Dear Mr. Rosenberg: This is to confirm that we will file a response to the staff’s comment letter dated June 26, 2012 on or before Monday July 16, 2012. Should you have any questions or concerns, please feel free to contact us. Sincerely, /s/ Alan Jay Weisberg Alan Jay Weisberg, CFO 1111 Park Center Blvd, Suite 202, Miami Gardens, FL 33169 Ph: 786-657-2060 ◦ Fax: 786-955-6619 www.progressivecareus.com ◦ info@progressivecareus.com
